Olivee, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by the undersigned, subject to the approval of the court, that at the time of exportation of the involved merchandise, no statutory foreign value, export value or United States value existed therefor.
It is further stipulated and agreed that the cost of production thereof as defined in Section 402 (f), Tariff Act of 1930, is as follows:
As to Reappraisement No. 262468-A, Entry #23824 of 6/30/55:
Canadian Currency
50,000 pieces of item No. 2205443 Shim Rad
Support_$0,026 each net packed
As to Reappraisement No. 262469-A, Entry #741 of 7/12/55:
4,900 pieces of item No. 5840160 lines RR
SP cover_ $70.60 per 1,000 net packed
1,440 pieces of item No. 5440161 lines RR
SP cover_ $74.90 per 1,000 net packed
It is further stipulated and agreed that these cases are submitted to the Court for decision upon the foregoing stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper *503basis for the determination of the value of the merchandise here involved, and that such values were as follows:
As to Reappraisement No. 262468-A, Entry 23824 of 6/30/55:
Canadian Currency
50,000 pieces of item No. 2205443 Shim Rad
Support_ $0,026 each net packed
As to reappraisement No. 262469-A, Entry 741 of 7/12/55:
4,900 pieces of item No. 5840160 lines RR
SP cover_ $70.60 per 1,000 net packed
1,440 pieces of item No. 5440161 lines RR SP cover_ $74.90 per 1,000 net packed
Judgment will be entered accordingly.